Citation Nr: 0423394	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied the claim.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the evidence is against a finding 
that the veteran's thyroid cancer is causally related to 
active service, or that it was present to a compensable 
degree within his first post-service year.


CONCLUSION OF LAW

Service connection is not warranted for thyroid cancer.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the RO sent the necessary preadjudication notice to the 
veteran by correspondence dated in March 2001, which was 
clearly before the July 2001 rating decision which is the 
subject of this appeal.  This correspondence specifically 
noted the enactment of the VCAA, addressed the requirements 
for a grant of service connection, informed the veteran of 
what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision and the October 2002 Statement of 
the Case (SOC) which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  Further, the SOC included a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159.  Thus, the 
duty to notify has been satisfied.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he has been accorded an examination in 
conjunction with this appeal, and, for the reasons stated 
below, the Board finds that no additional development to 
include a new medical examination and/or opinion is warranted 
based on the facts of this case.  In addition, the veteran 
and his representative have had the opportunity to present 
evidence and argument in support of his claim.  Consequently, 
the Board concludes that the duty to assist has been 
satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  The veteran's service medical records contain no 
findings indicative of thyroid cancer, to include his August 
1953 release from active duty examination.

A VA hospitalization report for October 1957 to January 1958 
reflects that the veteran was admitted with the chief 
complaint of a lump in the neck of undetermined duration.  He 
reported that he was fine until 5 days prior to admission 
when a friend told him the neck was enlarged.  It was stated 
that the possible duration of this mass may have been at 
least a month longer than when the friend initially noted the 
neck enlargement.  Studies, including thyroidectomy, resulted 
in final diagnoses of papillary carcinoma of the thyroid 
gland with metastases to cervical lymph nodes, and chronic 
thyroiditis lymphomatosus.  A March 1958 rating decision 
found the veteran was permanently and totally disabled as a 
result of this cancer.  

Subsequent medical records, which cover a period through 
2001, continue to reflect treatment for thyroid cancer.

In August 2000, the he initiated his current service 
connection claim.  

The veteran underwent a VA medical examination for thyroid 
and parathyroid diseases in April 2001 in conjunction with 
this claim.  Diagnoses following examination were carcinoma 
of the thyroid with possible lymph node metastasis; status-
post radical surgery multiple times with removal of both 
thyroid and parathyroid glands; status-post treatment with 
radioactive iodine; as well as hypothyroidism and 
hypoparathyroidism on maintenance medication that was 
levothyroxine and DHT with residuals.

No competent medical opinion is of record with relates the 
veteran's thyroid cancer to his period of active service.  
Further, there is no competent medical evidence of record 
that this disability was manifest to a compensable degree 
within the first post-service year.

On his November 2002 Substantive Appeal, the veteran 
intimated that the only place he could have incurred his 
thyroid cancer was during active service, and asked where 
else he could have got the condition.  Moreover, he asserted 
that VA clinicians had indicated that he could have developed 
the condition from water or chemicals while he was in service 
in Korea.  He also asserted that he had a lump on his neck 
long before he went to VA in 1957.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for thyroid cancer.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  

Regarding the veteran's contentions that VA clinicians 
informed him that his thyroid cancer was due to water and/or 
chemical exposure during service in Korea, the Court has held 
that a lay person's account of what a medical professional 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  Further, nothing in the VA 
medical records on file supports a finding that clinicians 
linked the disability to such exposure.  Thus, these 
contentions are not entitled to probative value in the 
instant case.  

The Board also notes that thyroid cancer is a condition 
entitled to presumptive service connection for radiation-
exposed veterans under 38 C.F.R. §§ 3.309(d) and 3.311.  In 
addition, cancers of the trachea are entitled to presumptive 
service connection for veterans exposed to herbicides while 
on active duty.  38 C.F.R. § 3.309(e).  However, the veteran 
has not alleged any such exposure, nor is it indicated by the 
record.  As such, these provisions are not applicable in the 
instant case.

The Board further finds that there is no competent medical 
evidence which relates the veteran's thyroid cancer to his 
period of active service, or that the disability was present 
to a compensable degree within his first post-service year.  
In fact, the first competent medical evidence of this 
disability was in October 1957, more than 4 years after his 
discharge from service, as documented by the VA 
hospitalization report.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (The normal medical findings at the time of 
separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.).  
Although the veteran has asserted that the lump on his neck 
was present long before this hospitalization, the report 
itself indicates that it was first noted by a friend 5 days 
prior to admission, and may have been present for one month 
prior to that incident.  The Board finds that the 
contemporaneous medical report is entitled to more weight 
than the veteran's current contentions, made more than 40 
years after the time of his initial treatment for thyroid 
cancer.

In summary, there was no indication during service of the 
veteran's thyroid cancer to include on his release from 
active duty examination, the disability was first diagnosed 
more than 4 years after discharge, and there is no competent 
medical evidence which links the current disability to 
service or shows that it was present within his first post-
service year.  Therefore, the Board finds that the 
preponderance of is against the claim, and it must be denied.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

As an additional matter, the Board finds that no additional 
development, to include a new medical examination and/or 
opinion is warranted in the instant case.  
To request such development regarding the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records that contain no findings indicative of thyroid 
cancer, and show normal findings on in-service examinations; 
the absence of medical findings of the claimed disability 
until more than 4 years after service; and the absence of any 
competent medical evidence which links the current disability 
to service.  Under these circumstances, any opinion on 
whether a disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service.  Thus, the Board finds that no further development 
is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).


ORDER

Entitlement to service connection for thyroid cancer is 
denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



